 



Exhibit 10.01
CHANGE OF CONTROL RETENTION AGREEMENT
     This Change of Control Retention Agreement (the “Agreement”) is made and
entered into as of                     , 2007, by and between Silicon Image,
Inc., a Delaware corporation (the “Company”), and
                                         (the “Executive”).
RECITALS
     WHEREAS, the Executive is a key employee of the Company who possesses
valuable proprietary knowledge of the Company, its business and operations and
the markets in which the Company competes;
     WHEREAS, the Company draws upon the knowledge, experience, expertise and
advice of the Executive to manage its business for the benefit of the Company’s
stockholders;
     WHEREAS, the Company recognizes that if a Change of Control were to occur,
the resulting uncertainty regarding the consequences of such an event could
adversely affect the performance of, and the Company’s ability to attract and
retain, its key employees, including the Executive;
     WHEREAS, the Company believes that the existence of this Agreement will
serve as an incentive to Executive to remain in the employ of the Company and to
be focused and motivated to work to maximize the value of the Company for the
benefit of its stockholders, and would enhance the Company’s ability to call on
and rely upon Executive if a Change of Control were to occur; and
     WHEREAS, the Company and the Executive desire to enter into this Agreement
to encourage the Executive to continue to devote the Executive’s full attention
and dedication to the success of the Company, and to provide specified
compensation and benefits to the Executive in the event of a Termination Upon
Change of Control pursuant to the terms of this Agreement.
     NOW, THEREFORE, THE PARTIES HEREBY AGREE AS FOLLOWS:

1.   PURPOSE       The purpose of this Agreement is to provide specified
compensation and benefits to the Executive in the event of his Termination Upon
Change of Control. Subject to the terms of any applicable written employment
agreement between Company and the Executive, either the Executive or Company may
terminate the Executive’s employment at any time for any reason.

1



--------------------------------------------------------------------------------



 



2.   TERMINATION UPON CHANGE OF CONTROL       In the event of the Executive’s
Termination Upon Change of Control, the Executive shall be entitled to the
benefits described in this Section 2:

  2.1   Prior Obligations.

  2.1.1   Accrued Salary and Vacation. A lump sum payment of all salary and
accrued vacation earned through the Termination Date.     2.1.2   Expense
Reimbursement. Upon submission of proper expense reports by the Executive, the
Company shall reimburse the Executive for all expenses incurred by the
Executive, consistent with past practices, in connection with the business of
the Company prior to the Executive’s Termination Date.     2.1.3   Employee
Benefits. Benefits, if any, under any 401(k) plan, nonqualified deferred
compensation plan, employee stock purchase plan and other Company benefit plans
under which the Executive may be entitled to benefits, payable pursuant to the
terms of such plans.

  2.2   Additional Cash Severance Benefits. (a ) An amount equal to twelve
(12) months of Executive’s Base Salary and (b) an amount equal to fifty percent
(50% ) of the Executive’s target annual bonus under the Company’s incentive
compensation or bonus plan in effect immediately prior to the Change of Control,
provided however, that should the Termination Date occur in the last six
(6) months of any calendar year, the foregoing bonus payment shall be equal to
one hundred percent (100%) of the Executive’s target annual bonus under the
applicable incentive compensation or bonus plan. The foregoing amounts shall be
payable in one lump sum within thirty (30) days following the Termination Date.
    2.3   Acceleration of Equity Awards. Fifty percent (50%) of all unvested,
outstanding Equity Awards granted to Executive prior to the Change of Control
shall have their vesting and exercisability accelerated. The Executive shall be
entitled to exercise any Equity Award within the period ending three (3) months
following the Termination Date, or such longer period as specified by the Equity
Award, but in no event later than the expiration date of the Equity Award;
provided, however, that if such Equity Awards are not assumed by the Successor
in a Change of Control, they shall accelerate in full and must be exercised or
cashed out in full prior to the consummation of the Change of Control regardless
of whether there occurs a Termination Upon Change of Control.     2.4   Extended
Insurance Benefits.

  2.4.1   Benefit Continuation. If the Executive timely elects coverage under
COBRA, the Executive shall receive at the Company’s expense continued provision
of the Company’s health related and other standard employee insurance coverage
as in effect immediately prior to the Executive’s

2



--------------------------------------------------------------------------------



 



      Termination Upon Change of Control for a period of twelve (12) months
following such Termination Upon Change of Control. The date of the “qualifying
event” for the Executive and any dependents shall be the date of his Termination
Upon Change of Control.     2.4.2   Coverage Under Another Plan. Notwithstanding
the preceding provisions of this subsection 2.4, in the event the Executive
becomes covered as a primary insured (that is, not as a beneficiary under a
spouse’s or partner’s plan) under another employer’s group health plan during
the period provided for herein, the Executive promptly shall inform the Company
and the Company shall cease provision of continued group health insurance for
the Executive and any dependents.

3.   FEDERAL EXCISE TAX UNDER SECTION 280G       If (1) any amounts payable to
the Executive under this Agreement or otherwise are characterized as excess
parachute payments pursuant to Section 4999 of the Internal Revenue Code of
1986, as amended (the “Code”), and (2) the Executive thereby would be subject to
any United States federal excise tax due to that characterization, then
Executive’s termination benefits hereunder will be payable, at Executive’s
election, either in full or in such lesser amount as would result, after taking
into account the applicable federal, state and local income taxes and the excise
tax imposed by Section 4999, in Executive’s receipt on an after-tax basis of the
greatest amount of termination and other benefits. The determination of any
reduction required pursuant to this section (including the determination as to
which specific payments shall be reduced) shall be made by a neutral party
designated by the Company and such determination shall be conclusive and binding
upon the Company or any related corporation for all purposes.   4.   DEFINITIONS

  4.1   Capitalized Terms Defined. Capitalized terms used in this Agreement
shall have the meanings set forth in this Section 4, unless the context clearly
requires a different meaning.     4.2   “Base Salary” means the base salary of
the Executive immediately preceding the Executive’s Termination Date.     4.3  
“Cause” means:

  (a)   a good faith determination by the Board of Directors of the Company (the
“Board”) that the Executive willfully failed to follow the lawful written
directions of the Board; provided that no termination for Cause shall occur
unless the Executive: (i) has been provided with notice of the Company’s
intention to terminate the Executive for Cause, and (ii) has had at least 30
days to cure or correct his behavior;

3



--------------------------------------------------------------------------------



 



  (b)   Executive’s engagement in gross misconduct, which the Board determines
in good faith is detrimental to the Company; provided that no termination for
Cause shall occur unless the Executive: (i) has been provided with notice of the
Company’s intention to terminate the Executive for Cause, and (ii) has had at
least 30 days to cure or correct his behavior;     (c)   Executive’s failure or
refusal to comply in all material respects with (i) the Company’s Employee
Invention Assignment, Confidentiality and Arbitration Agreement, (ii) the
Company’s insider trading policy, or (iii) any other policies of the Company,
where such failure or refusal to comply would be detrimental to the Company;
provided that no termination for Cause shall occur unless the Executive: (i) has
been provided with notice of the Company’s intention to terminate the Executive
for Cause, and (ii) has had at least 30 days to cure or correct his behavior if
such behavior is curable;     (d)   Executive’s conviction of, or a plea of no
contest to, a felony or crime involving moral turpitude or commission of a fraud
which the Board in good faith believes would reflect adversely on the Company;
or     (e)   Executive’s unreasonable or bad-faith failure or refusal to
cooperate with the Company in any investigation or formal proceeding initiated
by the Board in good faith.

  4.4   “Change of Control” means:

  (a)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, becomes the “beneficial owner” (as defined in
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company representing fifty (50%) percent or more of (A) the
outstanding shares of common stock of the Company or (B) the combined voting
power of the Company’s outstanding securities;     (b)   the consummation of a
merger or consolidation, or series of related transactions, which results in the
voting securities of the Company outstanding immediately prior thereto failing
to continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), directly or indirectly, at
least fifty (50%) percent of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger, consolidation or series of related transactions;

4



--------------------------------------------------------------------------------



 



  (c)   the sale or disposition of all or substantially all of the Company’s
assets (or consummation of any transaction, or series of related transactions,
having similar effect); or     (d)   the dissolution or liquidation of the
Company.

  4.5   “Company” shall mean Silicon Image, Inc., a Delaware company and,
following a Change of Control, any Successor.     4.6   “Equity Award” shall
mean any option, restricted stock award, restricted stock unit award, stock
appreciation right or other equity award to acquire shares of the Company’s
common stock granted or issued to the Executive.     4.7   “Good Reason” means
the occurrence of any of the following conditions, without the Executive’s
written consent:

  (a)   assignment to the Executive of authorities, responsibilities or duties
that are materially less than the authorities, responsibilities or duties which
the Executive occupied immediately preceding the Change of Control;     (b)   a
material change in the position to whom Executive is to report from the position
to whom Executive reports immediately preceding the Change of Control;     (c)  
a reduction in the Executive’s Base Salary or a material reduction in the
Executive’s target bonus opportunity from the Executive’s Base Salary or target
bonus opportunity immediately preceding the Change of Control (other than an
equivalent percentage reduction in annual base salaries and target bonus
opportunities that applies to employees similarly situated to the Executive); or
    (d)   the Company requiring the Executive to be based at any office or
location more than 50 miles from the office where the Executive was based
immediately preceding the Change of Control.

  4.8   “Permanent Disability” means “disability” as defined in Section 409A and
Treasury Regulations promulgated thereunder:     4.9   “Successor” means the
Company as defined above and any successor to or assignee of substantially all
of its business and/or assets whether or not as part of a Change of Control.    
4.10   “Termination Date” means the effective date of an Executive’s “separation
from service” (as defined in Section 409A and Treasury Regulations promulgated
thereunder).

5



--------------------------------------------------------------------------------



 



  4.11   “Termination Upon Change of Control” means any termination of the
employment of the Executive by the Company without Cause or any resignation by
the Executive for Good Reason during the period commencing three (3) months
prior to the completion of a Change in Control and ending on the date which is
twelve (12) months following the completion of the Change of Control. In the
event of the resignation of the Executive for Good Reason, the Executive must
provide the Company with notice of the existence of Good Reason within ninety
(90) days of the existence of such Good Reason and with a thirty (30) day
opportunity to cure. Notwithstanding the foregoing, the term “Termination Upon
Change of Control” shall not include any termination of the employment of the
Executive (1) by the Company for Cause; (2) by the Company as a result of the
Permanent Disability of the Executive; (3) as a result of the death of the
Executive; or (4) as a result of the voluntary termination of employment by the
Executive for reasons other than Good Reason.

5.   RELEASE OF CLAIMS       Executive’s receipt of payments and benefits under
this Agreement is conditioned upon the delivery by Executive of a signed
Termination Release Agreement in substantially the form attached hereto as
Exhibit A, provided, however, that the Executive shall not be required to
release any rights the Executive may have to be indemnified by the Company
pursuant to applicable law, contract or otherwise.   6.   EXCLUSIVE REMEDY      
The Executive shall be entitled to no other termination, severance or change of
control compensation, benefits, or other payments from the Company as a result
of any Termination Upon a Change of Control with respect to which the payments
and/or benefits described in Section 2 have been provided to the Executive,
except as expressly set forth in this Agreement.   7.   CONFLICT IN BENEFITS;
NONCUMULATION OF BENEFITS

  7.1   No Limitation of Regular Benefit Plans. Except as provided in
Section 7.2 below, this Agreement is not intended to and shall not affect, limit
or terminate any plans, programs or arrangements of the Company that are
regularly made available to a significant number of employees or officers of the
Company, including without limitation the Company’s equity incentive plans.    
7.2   Noncumulation of Benefits. The Executive may not cumulate cash severance
payments, acceleration of Equity Award vesting or other termination benefits
under both this Agreement, any other written agreement with the Company and/or
another plan or policy of the Company. If the Executive has any other binding
written agreement or other binding arrangement with the Company that provides
that upon a Change of Control or termination of employment the Executive shall
receive Change of Control, termination, severance or similar benefits, then

6



--------------------------------------------------------------------------------



 



      Executive hereby waives Executive’s rights to such other benefits to the
extent that the payments and/or benefits described in Section 2 have been
provided to the Executive.

8.   PROPRIETARY AND CONFIDENTIAL INFORMATION       Executive’s receipt of the
payments and benefits described in this Agreement are conditioned upon the
Executive’s acknowledgment of Executive’s continuing obligation under, and
Executive’s agreement to abide by the terms and conditions of, the Company’s
Confidentiality and/or Proprietary Rights Agreement between the Executive and
the Company. Accordingly, during the term of this Agreement and following any
Termination Upon Change of Control, Executive agrees to continue to abide by the
terms and conditions of the Company’s Confidentiality and/or Proprietary Rights
Agreement between the Executive and the Company.   9.   NON-SOLICITATION      
For a period of one (1) year after the Executive’s Termination Upon Change of
Control, the Executive will not solicit the services or business of any employee
or consultant of the Company to discontinue that person’s or entity’s
relationship with or to the Company without the written consent of the Company.
  10.   CONTINUATION OF BENEFITS; TRANSITION SERVICES       If the Company
and/or Successor provides the payments and/or benefits described in Section 2 of
the Agreement, and the Company and/or Successor request that Executive provide
transition services following the Change of Control, then for sixty (60) days
after the Executive’s Termination Upon Change of Control, to the maximum extent
enforceable by law and to the extent that such transition services do not
conflict with duties to any subsequent employer, the Executive will provide
reasonable transition services as requested by the Company and/or Successor  
11.   ARBITRATION

  11.1   Disputes Subject to Arbitration. Any claim, dispute or controversy
arising out of this Agreement, the interpretation, validity or enforceability of
this Agreement or the alleged breach thereof shall be submitted by the parties
to binding arbitration by a sole arbitrator under the rules of the American
Arbitration Association; provided, however, that (1) the arbitrator shall have
no authority to make any ruling or judgment that would confer any rights with
respect to the trade secrets, confidential and proprietary information or other
intellectual property of the Company upon the Executive or any third party; and
(2) this arbitration provision shall not preclude the Company from seeking legal
and equitable relief from any court having jurisdiction with respect to any
disputes or claims relating to or arising out of the misuse or misappropriation
of the Company’s intellectual property. Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.

7



--------------------------------------------------------------------------------



 



  11.2   Site of Arbitration. The site of the arbitration proceeding shall be in
Santa Clara County, California.

12.   NOTICES       For purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed return receipt requested
as follows:

If to the Company:
Silicon Image, Inc.
1060 E. Arques Ave.
Sunnyvale, CA 94085
Att: Human Resources Department

    and, if to the Executive, at the address indicated below or such other
address specified by the Executive in writing to the Company. Either party may
provide the other with notices of change of address, which shall be effective
upon receipt.   13.   MISCELLANEOUS PROVISIONS

  13.1   Heirs and Representatives of the Executive; Successors and Assigns of
the Company. This Agreement shall be binding upon and shall inure to the benefit
of and be enforceable by the Executive’s personal and legal representatives,
executors, administrators, successors, heirs, distributees, devises and
legatees. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the successors and assigns of the Company.     13.2   No
Assignment of Rights. The interest of the Executive in this Agreement or in any
distribution to be made under this Agreement may not be assigned, pledged,
alienated, anticipated, or otherwise encumbered (either at law or in equity) and
shall not be subject to attachment, bankruptcy, garnishment, levy, execution, or
other legal or equitable process. Any act in violation of this Section 13.2
shall be void.     13.3   Amendment; Waiver. No provision of this Agreement
shall be modified, amended, waived or discharged unless the modification,
amendment, waiver or discharge is agreed to in writing and signed by the
Executive and by an authorized officer of the Company (other than the
Executive). No waiver by either party of any breach of, or of compliance with,
any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.     13.4   Entire Agreement. This Agreement
represents the entire agreement and understanding between the parties as to the
subject matter herein (whether oral or written and whether express or implied)
and expressly supersedes any existing

8



--------------------------------------------------------------------------------



 



      agreement or understanding providing for any change control, severance,
termination or similar benefits by and between the Executive and the Company.  
  13.5   Withholding Taxes; 409A. All payments made under this Agreement shall
be subject to reduction to reflect all federal, state, local and other taxes
required to be withheld by applicable law. To the extent (i) any payments to
which Executive becomes entitled under this Agreement, or any agreement or plan
referenced herein, in connection with Executive’s termination of employment with
the Company constitute deferred compensation subject to Section 409A of the
Code, and (ii) Executive is deemed at the time of such termination of employment
to be a “specified” employee under Section 409A of the Code, then such payment
or payment shall not be made or commence until the expiration of the six
(6)-month period measured from the date of Executive’s “separation from service”
(as such term is at the time defined in Treasury Regulations under Section 409A
of the Code) with the Company; provided, however, that such deferral shall only
be effected to the extent required to avoid adverse tax treatment to Executive,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. Upon the expiration of the applicable deferral
period, any payments which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive in one lump sum.     13.6   Severability. The
invalidity or unenforceability of any provision or provisions of this Agreement
shall not affect the validity or enforceability of any other provision hereof,
which shall remain in full force and effect.     13.7   Choice of Law. The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of California, without regard to where the
Executive has his residence or principal office or where he performs his duties
hereunder.     13.8   Effective Date; Term of Agreement.

  13.8.1   Effective Date. The Effective Date of this Agreement is
                    , 2007, the date this Agreement was adopted by the Board.  
  13.8.2   Term of Agreement. The term of this Agreement shall commence on the
Effective Date and continue until                     , 2009, provided, however,
that, notwithstanding the foregoing, if a Change of Control is consummated,
prior to such date, the term of this Agreement shall continue until the later of
(a) the date which is twelve (12) months following the consummation of the
Change of Control and (b) such time as all of the obligations of the parties
hereto with respect to this Agreement have been satisfied.

9



--------------------------------------------------------------------------------



 



     In Witness Whereof, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the day and year first
above written.
Executive
[NAME]
Address:
Silicon Image, inc.
By:
Title:

10



--------------------------------------------------------------------------------



 



EXHIBIT A
TERMINATION RELEASE AGREEMENT
As required by the Change of Control Retention Agreement, dated
                    , 2007, between you and Silicon Image, Inc., a Delaware
corporation (the “Change of Control Retention Agreement”) to which this
Termination Release Agreement (the “Agreement”) is attached as Exhibit A, this
Agreement sets forth below your waiver and release of claims in favor of Silicon
Image, Inc., and its officers, directors, employees, agents, representatives,
subsidiaries, divisions, affiliated companies, successors, and assigns
(collectively, the “Company”) in exchange for the consideration provided for
under the terms of the Change of Control Retention Agreement.

1.   General Release and Waiver of Claims.

  (a)   The payments set forth in the Change of Control Retention Agreement
fully satisfy any and all accrued salary, vacation pay, bonus and commission
pay, stock-based compensation, profit sharing, termination benefits or other
compensation to which you may be entitled by virtue of your employment with the
Company or your termination of employment. You acknowledge that you have no
claims and have not filed any claims against the Company based on your
employment with or the separation of your employment with the Company.     (b)  
To the fullest extent permitted by law, you hereby release and forever discharge
the Company, its successors, subsidiaries and affiliates, directors,
shareholders, current and former officers, agents and employees (all of whom are
collectively referred to as “Releasees”) from any and all existing claims,
demands, causes of action, damages and liabilities, known or unknown, that you
ever had, now have or may claim to have had arising out of or relating in any
way to your employment or non-employment with the Company through the Effective
Date of this Agreement (as defined in Section 11), including, without
limitation, claims based on any oral, written or implied employment agreement,
claims for wages, bonuses, commissions, stock-based compensation, expense
reimbursement, and any claims that the terms of your employment with the
Company, or the circumstances of your separation, were wrongful, in breach of
any obligation of the Company or in violation of any of your rights,
contractual, statutory or otherwise. Each of the Releasees is intended to be a
third party beneficiary of this General Release and Waiver of Claims.

  (i)   Release of Statutory and Common Law Claims. Such rights include, but are
not limited to, your rights under the following federal and state statutes: the
Employee Retirement Income Security Act (ERISA) (regarding employee benefits);
the Occupational Safety and Health Act (safety matters); the Family and Medical
Leave Act of 1993; the Worker Adjustment and Retraining Act (WARN)

 



--------------------------------------------------------------------------------



 



      (notification requirements for employers who are curtailing or closing an
operation) and common law; tort; wrongful discharge; public policy; workers’
compensation retaliation; tortious interference with contractual relations,
misrepresentation, fraud, loss of consortium; slander, libel, defamation,
intentional or negligent infliction of emotional distress; claims for wages,
bonuses, commissions, stock-based compensation or fringe benefits; vacation pay;
sick pay; insurance reimbursement, medical expenses, and the like.     (ii)  
Release of Discrimination Claims. You understand that various federal, state and
local laws prohibit age, sex, race, disability, benefits, pension, health and
other forms of discrimination, harassment and retaliation, and that these laws
can be enforced through the U.S. Equal Employment Opportunity Commission, the
National Labor Relations Board, the Department of Labor, and similar state and
local agencies and federal and state courts. You understand that if you believe
your treatment by the Company violated any laws, you have the right to consult
with these agencies and to file a charge with them. Instead, you have decided
voluntarily to enter into this Agreement, release the claims and waive the right
to recover any amounts to which you may have been entitled under such laws,
including but not limited to, any claims you may have based on age or under the
Age Discrimination in Employment Act of 1967 (ADEA; 29 U.S.C. Section 621 et.
seq.) (age); the Older Workers Benefit Protection Act (OWBPA) (age); Title VII
of the Civil Rights Act of 1964 (race, color, religion, national origin or sex);
the 1991 Civil Rights Act; the Vocational Rehabilitation Act of 1973
(disability); The Americans with Disabilities Act of 1990 (disability); 42
U.S.C. Section 1981, 1986 and 1988 (race); the Equal Pay Act of 1963 (prohibits
pay differentials based on sex); the Immigration Reform and Control Act of 1986;
Executive Order 11246 (race, color, religion, sex or national origin); Executive
Order 11141 (age); Vietnam Era Veterans Readjustment Assistance Act of 1974
(Vietnam era veterans and disabled veterans); and California state statutes and
local laws of similar effect.     (iii)   Releasees and you do not intend to
release claims which you may not release as a matter of law (including, but not
limited to, indemnification claims under applicable law). To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth below.

 



--------------------------------------------------------------------------------



 



2.   Waiver of Unknown Claims. You expressly waive any benefits of Section 1542
of the Civil Code of the State of California (and any other laws of similar
effect), which provides:       “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.”   3.   Covenant Not to Sue.

  (a)   To the fullest extent permitted by law, you agree that you will not now
or at any time in the future pursue any charge, claim, or action of any kind,
nature and character whatsoever against any of the Releasees, or cause or
knowingly permit any such charge, claim or action to be pursued, in any federal,
state or municipal court, administrative agency, arbitral forum, or other
tribunal, arising out of any of the matters covered by paragraphs 1 and 2 above.
    (b)   You further agree that you will not pursue, join, participate,
encourage, or directly or indirectly assist in the pursuit of any legal claims
against the Releasees, whether the claims are brought on your own behalf or on
behalf of any other person or entity.     (c)   Nothing herein prohibits you
from: (1) providing truthful testimony in response to a subpoena or other
compulsory legal process, and/or (2) filing a charge or complaint with a
government agency such as the Equal Employment Opportunity Commission, the
National Labor Relations Board or applicable state anti-discrimination agency.

4.   Arbitration of Disputes. Except for claims for injunctive relief arising
out of a breach of the Confidentiality Agreement, you and the Company agree to
submit to mandatory binding arbitration any future disputes between you and the
Company, including any claim arising out of or relating to this Agreement. By
signing below, you and the Company waive any rights you and the Company may have
to trial by jury of any such claims. You agree that the American Arbitration
Association will administer any such arbitration(s) under its National Rules for
the Resolution of Employment Disputes, with administrative and arbitrator’s fees
to be borne by the Company. The arbitrator shall issue a written arbitration
decision stating his or her essential findings and conclusions upon which the
award is based. A party’s right to review of the decision is limited to the
grounds provided under applicable law. The parties agree that the arbitration
award shall be enforceable in any court having jurisdiction to enforce this
Agreement. This Agreement does not extend or waive any statutes of limitations
or other provisions of law that specify the time within which a claim must be
brought. Notwithstanding the foregoing, each party retains the right to seek
preliminary injunctive relief in a court of competent jurisdiction to

 



--------------------------------------------------------------------------------



 



    preserve the status quo or prevent irreparable injury before a matter can be
heard in arbitration.

5.   Review of Agreement. You may take up to twenty-one (21) days from the date
you receive this Agreement, to consider whether to sign this Agreement. By
signing below, you affirm that you were advised to consult with an attorney
before signing this Agreement and were given ample opportunity to do so. You
understand that this Agreement will not become effective until you return the
original of this Agreement, properly signed by you, to the Company, Attention:
[CONTACT], and after expiration of the revocation period without revocation by
you.

6.   Revocation of Agreement. You acknowledge and understand that you may revoke
this Agreement by faxing a written notice of revocation to [CONTACT] at [NUMBER]
any time up to seven (7) days after you sign it. After the revocation period has
passed, however, you may no longer revoke your Agreement.

7.   Entire Agreement. This Agreement and the Change of Control Retention
Agreement are the entire agreement between you and the Company with respect to
the subject matter herein and supersede all prior negotiations and agreements,
whether written or oral, relating to this subject matter. You acknowledge that
neither the Company nor its agents or attorneys, made any promise or
representation, express or implied, written or oral, not contained in this
Agreement to induce you to execute this Agreement. You acknowledge that you have
signed this Agreement voluntarily and without coercion, relying only on such
promises, representations and warranties as are contained in this document and
understand that you do not waive any right or claim that may arise after the
date this Agreement becomes effective.

8.   Modification. By signing below, you acknowledge your understanding that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by your and the Company’s authorized representatives.

9.   Governing Law. This Agreement is governed by, and is to be interpreted
according to, the laws of the State of California.

10.   Savings and Severability Clause. Should any court, arbitrator or
government agency of competent jurisdiction declare or determine any of the
provisions of this Agreement to be illegal, invalid or unenforceable, the
remaining parts, terms or provisions shall not be affected thereby and shall
remain legal, valid and enforceable. Further, if a court, arbitrator or agency
concludes that any claim under paragraph 1 above may not be released as a matter
of law, the General Release in paragraph 1 and the Waiver Of Unknown Claims in
paragraph 2 shall otherwise remain effective as to any and all other claims.

 



--------------------------------------------------------------------------------



 



11.   Effective Date. The effective date of this Agreement shall be the eighth
day following the date this Agreement was signed, without having been revoked
within seven (7) days thereafter, by you.

PLEASE SIGN THIS AGREEMENT NO EARLIER THAN YOUR TERMINATION DATE (AS DEFINED IN
THE CHANGE OF CONTROL RETENTION AGREEMENT) AND RETURN IT TO SHERRY WHITELEY AT
THE ADDRESS ABOVE.

    PLEASE REVIEW CAREFULLY. THIS AGREEMENT CONTAINS A RELEASE OF KNOWN AND
UNKNOWN CLAIMS.       REVIEWED, UNDERSTOOD AND AGREED:

                     
 
          Date:        
 
 
 
[Executive]          
 
     
 
  DO NOT SIGN PRIOR TO THE TERMINATION DATE                

 